Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 2nd day of November 2004 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 3rd day of March 2005."
Upon consideration of the Request for Delayed Appeal filed on the 9th day of November 2004 by Plaintiff in this matter, the *170following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 3rd day of March 2005."